              Case 2:20-cr-00032-JCC Document 132 Filed 10/14/20 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0032-JCC
10                              Plaintiff,                    ORDER
11          v.

12   CAMERON SHEA, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the Government’s second motion to continue the
16   trial date (Dkt. No. 118). On August 5, 2020, Defendants were charged by superseding
17   indictment with conspiracy to mail threatening communications and to commit cyberstalking;
18   conspiracy to mail threatening communications, to commit cyberstalking, and to interfere with
19   federally protected activities; mailing threatening communications; and interference with
20   federally protected activity. (Dkt. No. 94.) Trial was scheduled for April 27, 2020. (See Dkt.
21   Nos. 23, 27.) As a result of the COVID-19 pandemic’s impact in this district, the Government
22   moved to vacate the trial date and set a status conference to determine an appropriate trial date.
23   (Dkt. No. 48.) The Court granted the motion, scheduled a status conference for June 2, 2020, and
24   held that the time between the date of the Court’s order and the date of the status conference was
25   an excludable period under the Speedy Trial Act. (Dkt. No. 58.) As a result of the pandemic’s
26   continued impact in this district, the Court continued the status conference until October 20,


     ORDER
     CR20-0032-JCC
     PAGE - 1
                 Case 2:20-cr-00032-JCC Document 132 Filed 10/14/20 Page 2 of 3




 1   2020. (Dkt. Nos. 62, 87, 89, 107.)

 2          Over the past six months, the COVID-19 pandemic has significantly impacted the

 3   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of

 4   which the Court incorporates by reference.) Specifically, the pandemic has rendered the Court

 5   unable to obtain an adequate spectrum of jurors to represent a fair cross section of the

 6   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,

 7   and Court staff to be present in the courtroom. (See generally id.) Recently, conditions have

 8   improved such that the Court can resume a limited number of in-person criminal jury trials at the
 9   courthouse. Chief Judge Martinez has concluded that:
10          [F]or the foreseeable future, it will be possible to proceed with only one in-person
11          criminal jury trial at a time at each of the district’s two courthouses. The order in which
            pending criminal cases will proceed to trial will be determined by the Court in
12          consultation with the Federal Public Defender’s Office and the United States Attorney’s
            Office.
13
     W.D. Wash. General Order 15-20 (Oct. 2, 2020) at 2. Pursuant to these provisions of General
14
     Order 15-20, the Court GRANTS the Government’s motion (Dkt. No. 118) and SETS this matter
15
     for trial on March 22, 2021. Further, the Court FINDS the ends of justice served by continuing
16
     trial to this date outweigh Defendant’s and the public’s best interests in a speedy trial. See 18
17
     U.S.C. § 3161(h)(7)(A). The reasons for this finding are:
18
            1. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
19
                  spectrum of jurors to represent a fair cross section of the community, which would
20
                  likely make proceeding with an earlier trial impossible or, at a minimum, would result
21
                  in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
22
            2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
23
                  Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
24
                  would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).
25
            //
26


     ORDER
     CR20-0032-JCC
     PAGE - 2
             Case 2:20-cr-00032-JCC Document 132 Filed 10/14/20 Page 3 of 3




 1   Accordingly, the Court GRANTS the Government’s motion (Dkt. No. 118) and ORDERS:

 2         1. Trial in this matter is scheduled for March 22, 2021.

 3         2. The pretrial motions deadline is February 1, 2021.

 4         3. All pretrial filings—including trial briefs, motions in limine, proposed voir dire,

 5             proposed jury instructions, and proposed verdict forms—must be submitted no later

 6             than Monday, February 22, 2021.

 7         4. The period from April 15, 2020, when the Court first granted a continuance based on

 8             the impact of COVID-19, until March 22, 2021, is an excludable time period under
 9             18 U.S.C. section 3161(h)(7)(A).
10         5. The status conference scheduled for October 20, 2020 is VACATED.
11

12         DATED this 14th day of October 2020.




                                                         A
13

14

15
                                                         John C. Coughenour
16                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0032-JCC
     PAGE - 3
